 FRED FINCH YOt TH CEN ERFred Finch Children's Home, Inc., d/b/a Fred FinchYouth Center and Retail Clerks Union, Local 870,United Food and Comnmercial Workers Interna-tional Union, AFL-CIO.' Case 32-RC-533June 26, 1979DECISION ON REVIEW AND ORDERBy CHAIRMAN FANNING ANI) MEMB RS JNKINSANt) TRtUESDAI.LOn January 4. 1979, the Regional Director for Re-gion 32 issued his Decision and Order in the above-entitled proceeding in which he dismissed the peti-tion, finding inappropriate the Petitioner's requestedunit of five house social workers and one group homeprogram supervisor at the Employer's Oakland, Cali-fornia, facility. Thereafter, in accordance with Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, the Pe-titioner filed a timely request for review of the Re-gional Director's decision on the ground that the Re-gional Director erred in finding that the house socialworkers are supervisors within the meaning of Section2(11) of the Act.2The Employer filed a statement inopposition thereto.The National Labor Relations Board, by tele-graphic order dated February 22, 1979, granted therequest for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board considered the entire record in this caseand makes the following findings:The Employer is a California corporation whichoperates a facility in Oakland, California, for the pur-pose of providing care and treatment for adolescentswith severe emotional and social problems. The Em-ployer operates five residential houses caring for 50patients and a group home for 6 patients. Each resi-dential house is staffed by five full-time child careworkers, including one of senior status, and a housesocial worker. Each house also employs one part-timechild care worker.The Petitioner argues in its request for review thatits requested unit of house social workers and the' The name of the Petitioner. formerly Retail Clerks Union. Local 870.Retail Clerks International Union, AFI-CIO. is amended to reflect thechange resulting from the merging of Retail Clerks International Union withAmalgamated Meatcutters and Butcher Workmen of North America onJune 7, 1979.2 The Regional Director made no finding with respect to the group homeprogram supervisor, since it would be inappropriate to order an election in aunit consisting of a single employee. Sonoma-Marin Publishing Compani. 172NLRB 625 (1968).group home program supervisor is appropriate. andthat the Regional Director erred in excluding thehouse social workers from the unit as supervisors. ThePetitioner's argument is that the house social wokers'primary responsibilities are clinical in that 90 percentof their duties involve direct patient contact. Further-more, the Petitioner asserts that members of its pro-posed unit perform none of the duties which indicatesupervisory status within the meaning of Section2(11) of the Act. e.g., hiring, firing, disciplining, andscheduling of hours, vacations, and leave time. Infact, the Petitioner contends that the Employer's su-pervisory authority is vested not in the house socialworkers but only in its executive director and assist-ant executive director.The Employer, on the other hand, argues that thePetitioner's requested unit is inappropopriate inasmuchas its unit members are supervisors. The Employersupports its contention with evidence that the housesocial workers supervise the senior and regular childcare workers and direct the programs in their respec-tive houses toward fulfillment of the Employer's goalof providing child care for its patients. These dutiesinclude, according to the Employer. the training, su-pervision, and evaluation of child care workers underthem. In essence, the house social workers, it is ar-gued, have the ultimate and overall day-to-day deci-sionmaking authority with respect to each house.Specifically, the Employer contradicts the Petitioner'scontention that house social workers possess no su-pervisory authority by arguing that they do in fact.for example, recommend dismissal or suspension anddiscipline and evaluate child care workers and thateach takes the place of the executive director andassistant executive director every seventh weekendand every seventh weeknight.In addition. the Employer argues that the Em-ployer and the Petitioner entered into a Board-ap-proved stipulation 3 years ago stating that the Em-ployer's house social workers and the group homeprogram supervisor were excluded as supervisors.'After the Petitioner won the election, the Board certi-fied it for the stipulated unit.4The subsequent collec-tive-bargaining agreement embodied the language ofthe certified unit.' Thus, the Employer argues that ( )the parties stipulated to the exclusion of the housesocial workers and group home program supervisorpetitioned for herein, and (2) even if they had not, oreven if such stipulation is not valid today. the peti-tioned-for unit is inappropriate, since it is composedof supervisors.Case 20 RC- 13336. signed h the parties on Fehruar Ix. 19764Certification issued by Region 20 on March 23, 1976.Effective November 15, 1976. through June 30(). 1979243 NLRB No. 1577 I)(CISIONS (): N l )IONAI. ABOR RLAIIONS BOARI)The Regional Director dismissed the petition torepresent the Employer's house social workers andgroup home program supervisor based upon his find-ing that the former are supervisors, as well as his ac-knowledgment of the stipulation. Inasmuch as weagree with the Regional Director's factual findingwith respect to the house social workers, we do notadjudicate the efficacy of' the parties' stipulation inthis case.We find that the house social workers form a line of'supervision immediately below the level of executivedirector and assistant executive director and serve ascoordinators of the Employer's puposes and goalswithin each house. In addition, each serves, on a ro-tating basis, as a substitute for the executive directorand assistant executive director on a designated week-night and weekend. The house social workers, in es-sence, function as professional and administrativeheads of their respective houses. Since our exclusionof the house social workers leaves only one individ-ual, the group home program supervisor, in the peti-tioned-for unit, we shall dismiss the petition, since itwould he inappropriate to order an election in a unitconsisting of a single employee."Based upon the foregoing, we find that the peti-tioned-for unit of the Employer's house social work-ers and group home program supervisor is inappro-priate, and we shall order that the petition herein bedismissed.ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed in its entirety.Sont,,, arU nor Publishing (npl., uprl78